Citation Nr: 0515881	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Propriety of the reduction of improved nonservice-connected 
disability pension benefits, effective from January 1, 1998.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956.

By its decision of May 2003, the Board of Veterans' Appeals 
(Board) determined that improved nonservice-connected 
disability benefits, previously awarded the veteran by the 
Department of Veterans Affairs (VA), had been properly 
reduced as of January 1, 1998, due to his receipt of benefits 
from the Social Security Administration (SSA), beginning in 
December 1997.  Such action stemmed from the veteran's 
challenge of the validity of an overpayment of VA pension 
benefits charged to his account.  

An appeal of that decision to the United States Court of 
Appeals for Veterans Claims (Court) followed, and in 
connection with that appeal, the parties jointly moved the 
Court to vacate the Board's decision and remand the matter 
for further action.  By its order, dated in June 2004, the 
Court granted the parties' joint motion, solely on the basis 
of the Board's failure to address the exempt-expenditure 
provisions of 38 U.S.C.A. § 1503 and its error in failing to 
provide adequate notice of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), prior to entry of the Regional Office's (RO's) 
unfavorable determination on his claim, in contravention of 
the holding in Pelegrini v. Principi, 17 Vet.App. 412, 422 
(2004).  

By its June 2004 order, the Court rejected the parties' 
argument that the Board had failed to act in connection with 
claims by the veteran alleging entitlement to service 
connection for multiple disorders and entitlement to a waiver 
of recovery of an overpayment of VA improved pension 
benefits.  The Court specifically noted the following:

[I]t cannot be error for the Board not to address 
a matter that is not even before it.

Evidence added to the veteran's claims folder subsequent to 
entry of the Board's May 2003 decision indicates that, in 
connection with his original claims or claim(s) to reopen for 
service connection for multiple disorders arising out of a 
truck accident or shrapnel, a notice of disagreement with 
respect to the RO's rating decision of January 2003 was filed 
later in January 2003, followed by issuance of a statement of 
the case in March 2004.  The veteran's appeal was then 
perfected by his submission of a VA Form 9 later in March 
2004, wherein he requested hearings before the Decision 
Review Officer (DRO) of the RO and before the Board, sitting 
at the RO.  To date, no DRO hearing is shown to have been 
afforded the veteran.  The RO is hereby advised to afford the 
veteran his requested DRO hearing, and the claim must then be 
reconsidered by the DRO, inasmuch as any such grant of 
service connection and subsequent award of VA compensation 
may reduce the amount of the overpayment of VA pension 
charged to the veteran's account.  If any action of the DRO 
remains adverse to the veteran, then the veteran must then 
also be afforded his requested hearing before the Board, 
sitting at the RO, in connection with his claims for service 
connection.  Such actions must precede the RO's certification 
of the appeal to the Board for its review.  

Regarding the veteran's claim for waiver of recovery of an 
overpayment of VA nonservice-connected disability pension 
benefits, it is noted that such claim was denied by the RO's 
Committee on Waivers and Compromises in July 2002, with 
notice of the action taken being provided to the veteran in 
the same month.  Appended to the parties' motion before the 
Court was an unsigned statement, dated July 29, 2002, yet 
without a date stamp by the RO as to its date of receipt, in 
which the veteran's disagreement with the Committee's waiver 
denial was set forth.  Such document is not otherwise found 
within the veteran's claims folder.  A search for the 
original document, followed by consideration of the question 
of whether a valid notice of disagreement with respect to the 
Committee's July 2002 waiver denial is required, and such 
matter is referred to the RO for those actions.  If in fact 
it is found that a valid notice of disagreement was entered, 
issuance of a statement of the case as to that matter is 
required, per Manlincon v. West, 12 Vet.App. 238 (1999).  

In February 2005 motion, the veteran moved the Board to 
advance his appeal as to the propriety of the pension 
reduction on the Board's docket.  Such motion was granted in 
March 2005 and expedited review has since been afforded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As set forth above, the Court has directed the Board to 
undertake consideration of those expenses, if any, incurred 
by the veteran, or applicable exclusions, if any, from 
income, during any 12-month annualization period from January 
1998 to April 2001.  To that end, the veteran's attention is 
specifically directed to the cited provisions of 38 C.F.R. 
§ 3.272 which follow, and he is herein requested to provide 
proof of any such expense or exclusion such as might reduce 
his countable income for VA purposes during the noted period.  
See 38 U.S.C.A. § 1503 (West 2002).  

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension.  
Unless otherwise provided, expenses deductible under this 
section are deductible only during the 12-month annualization 
period in which they were paid. 

(a) Welfare.  Donations from public or private 
relief, welfare, or charitable organizations.

(b) Maintenance.  The value of maintenance 
furnished by a relative, friend, or a charitable 
organization (civic or governmental) will not be 
considered income.  Where the individual is 
maintained in a rest home or other community 
institution or facility, public or private, 
because of impaired health or advanced age, money 
paid to the home or the individual to cover the 
cost of maintenance will not be considered 
income, regardless of whether it is furnished by 
a relative, friend, or charitable organization.  
The expense of maintenance is not deductible if 
it is paid from the individual's income. 

(c) Department of Veterans Affairs pension 
benefits.  Payments under chapter 15 of title 38, 
United States Code, including accrued pension 
benefits payable under 38 U.S.C. 5121. 

(d) Reimbursement for casualty loss.  
Reimbursement of any kind for any casualty loss.  
The amount to be excluded is not to exceed the 
greater of the fair market value or the 
reasonable replacement cost of the property 
involved at the time immediately preceding the 
loss.  For purposes of this paragraph, the term 
"casualty loss" means the complete or partial 
destruction of property resulting from an 
identifiable event of a sudden, unexpected or 
unusual nature. 

(e) Profit from sale of property.  Profit 
realized from the disposition of real or personal 
property other than in the course of business, 
except amounts received in excess of the sales 
price, for example, interest on deferred sales is 
included as income.  In installment sales, any 
payments received until the sales price is 
recovered are not included as income, but any 
amounts received which exceed the sales price are 
included, regardless of whether they represent 
principal or interest. 

(f) Joint accounts.  Amounts in joint accounts in 
banks and similar institutions acquired by reason 
of death of the other joint owner. 

(g) Medical expenses.  Within the provisions of 
the following paragraphs, there will be excluded 
from the amount of an individual's annual income 
any unreimbursed amounts which have been paid 
within the 12-month annualization period for 
medical expenses regardless of when the 
indebtedness was incurred.  An estimate based on 
a clear and reasonable expectation that unusual 
medical expenditure will be realized may be 
accepted for the purpose of authorizing 
prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of 
an amended estimate, or after the end of the 12-
month annualization period upon receipt of an 
eligibility verification report.  

(1) Veteran's income.  Unreimbursed 
medical expenses will be excluded when 
all of the following requirements are 
met: (i) They were or will be paid by a 
veteran or spouse for medical expenses of 
the veteran, spouse, children, parents 
and other relatives for whom there is a 
moral or legal obligation of support; 
(ii) They were or will be incurred on 
behalf of a person who is a member or a 
constructive member of the veteran's or 
spouse's household; and (iii) They were 
or will be in excess of 5 percent of the 
applicable maximum annual pension rate or 
rates for the veteran (including 
increased pension for family members but 
excluding increased pension because of 
need for aid and attendance or being 
housebound) as in effect during the 12-
month annualization period in which the 
medical expenses were paid.

(2) Surviving spouse's income.  
Unreimbursed medical expenses will be 
excluded when all of the following 
requirements are met: (i) They were or 
will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's 
children, parents and other relatives for 
whom there is a moral or legal obligation 
of support; (ii) They were or will be 
incurred on behalf of a person who is a 
member or a constructive member of the 
spouse's household; and (iii) They were 
or will be in excess of 5 percent of the 
applicable maximum annual pension rate or 
rates for the spouse (including increased 
pension for family members but excluding 
increased pension because of need for aid 
and attendance or being housebound) as in 
effect during the 12-month annualization 
period in which the medical expenses were 
paid.  

(3) Children's income. Unreimbursed 
amounts paid by a child for medical 
expenses of self, parent, brothers and 
sisters, to the extent that such amounts 
exceed 5 percent of the maximum annual 
pension rate or rates payable to the 
child during the 12-month annualization 
period in which the medical expenses were 
paid.

(h)  Expenses of last illnesses, burials, and 
just debts.  Expenses specified in paragraphs 
(h)(1) and (h)(2) of this section which are paid 
during the calendar year following that in which 
death occurred may be deducted from annual income 
for the 12-month annualization period in which 
they were paid or from annual income for any 12-
month annualization period which begins during 
the calendar year of death, whichever is to the 
claimant's advantage.  

(1)	Veteran's final expenses.  (i) 
Amounts paid by a spouse before a 
veteran's death for expenses of the 
veteran's last illness will be 
deducted from the income of the 
surviving spouse.  (ii) Amounts paid 
by a surviving spouse or child of a 
veteran for the veteran's just debts, 
expenses of last illness and burial 
(to the extent such burial expenses 
are not reimbursed under Chapter 23 of 
Title 38, United States Code) will be 
deducted from the income of the 
surviving spouse or child.  The term 
"just debts" does not include any debt 
that is secured by real or personal 
property.  

(2)	Spouse or child's final expenses.  
(i) Amounts paid by a veteran for the 
expenses of the last illness and 
burial of the veteran's deceased 
spouse or child will be deducted from 
the veteran's income.  (ii) Amounts 
paid by a veteran's spouse or 
surviving spouse for expenses of the 
last illness and burial of the 
veteran's child will be deducted from 
the spouse's or surviving spouse's 
income.  

(i)  Educational expenses.  Amounts equal to 
expenses paid by a veteran or surviving spouse 
pursuing a course of education or vocational 
rehabilitation or training, to include amounts 
paid for tuition, fees, books, and materials, and 
in the case of a veteran or surviving spouse in 
need of regular aid and attendance, unreimbursed 
amounts paid for unusual transportation expenses 
in connection with the pursuit of such course.  
Unusual transportation expenses are those 
exceeding the reasonable expenses which would 
have been incurred by a nondisabled person using 
an appropriate means of transportation (public 
transportation, if reasonably available).  

(j) Child's income.  In the case of a child, any 
current work income received during the year, to 
the extent that the total amount of such income 
does not exceed an amount equal to the sum of the 
following:  

(1)	The lowest amount of gross income 
for which a Federal income tax return 
must be filed, as specified in section 
6012(a) of the Internal Revenue Code 
of 1954, by an individual who is not 
married (as determined under section 
143 of such Code), and is not a 
surviving spouse (as defined in 
section 2(a) of such Code), and is not 
a head of household (as defined in 
section 2(b) of such Code); and 
(2)	If the child is pursuing a course of 
postsecondary education or vocational 
rehabilitation or training, the amount 
paid by the child for those 
educational expenses including the 
amount paid for tuition, fees, books, 
and materials.  

(k) Domestic Volunteer Service Act Programs.  
Payments received under a Domestic Volunteer 
Service Act (DVSA) Program (including Volunteers 
in Service to America, University Year for 
ACTION, Foster Grandparent Program, Retired 
Senior Volunteer Program, Senior Companion 
Program) shall be excluded as provided in 
paragraphs (k)(1) and (2) of this section:  

(1)	All DVSA payments received before 
December 13, 1979, shall be excluded from 
determining entitlement to improved 
pension.  

(2)	DVSA payments received after 
December 12, 1979, shall be excluded from 
determining entitlement to improved 
pension unless the Director of the ACTION 
Agency has determined that the value of 
all DVSA payments, adjusted to reflect 
the number of hours served by the 
volunteer, equals or exceeds the minimum 
wage then in effect under the Fair Labor 
Standards Act of 1938 or the minimum wage 
of the State where the volunteer served, 
whichever is the greater.  

(l) Distributions of funds under 38 U.S.C. 1718.  
Distributions from the VA Special Therapeutic and 
Rehabilitation Activities Fund as a result of 
participation in a therapeutic or rehabilitation 
activity under 38 U.S.C. 1718 and payments from 
participation in a program of rehabilitative 
services provided as part of the care furnished 
by a State home and which is approved by VA as 
conforming to standards for activities under 38 
U.S.C. 1718 shall be considered donations from a 
public or private relief or welfare organization 
and shall not be countable as income for pension 
purposes.  

(m) Hardship exclusion of child's available 
income.  When hardship is established under the 
provisions of §3.23(d)(6) of this part, there 
shall be excluded from the available income of 
any child or children an amount equal to the 
amount by which annual expenses necessary for 
reasonable family maintenance exceed the sum of 
countable annual income plus VA pension 
entitlement computed without consideration of 
this exclusion.  The amount of this exclusion 
shall not exceed the available income of any 
child or children, and annual expenses necessary 
for reasonable family maintenance shall not 
include any expenses which were considered in 
determining the available income of the child or 
children or the countable annual income of the 
veteran or surviving spouse.  

(n) Survivor benefit annuity.  Annuity paid by 
the Department of Defense under the authority of 
section 653, Public Law 100-456 to qualified 
surviving spouses of veterans who died prior to 
November 1, 1953.  

(o) Agent Orange settlement payments.  Payments 
received by any person in settlement of the case 
of In re Agent Orange product liability 
litigation in the United States District Court 
for the Eastern District of New York (M.D.L. No. 
381).  

(p) Restitution to individuals of Japanese 
ancestry.  Any payment made as restitution under 
Public Law 100-383 to individuals of Japanese 
ancestry who were interned, evacuated, or 
relocated during the period December 7, 1941, 
through June 30, 1946, pursuant to any law, 
Executive order, Presidential proclamation, 
directive, or other official action respecting 
these individuals.  

(q) Cash surrender value of life insurance.  That 
portion of proceeds from the cash surrender of a 
life insurance policy which represents a return 
of insurance premiums.  

(r) Income received by American Indian 
beneficiaries from trust or restricted lands.  
Income of up to $2,000 per calendar year to an 
individual Indian from trust lands or restricted 
lands as defined in 25 C.F.R. 151.2.  

(s) Radiation Exposure Compensation Act.  Any 
payment made under Section 6 of the Radiation 
Exposure Compensation Act of 1990.  

(t) Alaska Native Claims Settlement Act.  Any 
receipt by an individual of cash (including cash 
dividends on stock received from a Native 
Corporation) to the extent that it does not, in 
the aggregate, exceed $2,000 per individual per 
annum; stock (including stock issued or 
distributed by a Native Corporation as a dividend 
or distribution on stock); a partnership 
interest; land or an interest in land (including 
land or an interest in land received from a 
Native Corporation as a dividend or distribution 
on stock); and an interest in a settlement trust.  

(u) Monetary allowance under 38 U.S.C. chapter 18 
for certain individuals who are children of 
Vietnam veterans.  Any allowance paid under the 
provisions of 38 U.S.C. chapter 18 to or for an 
individual who is a child of a Vietnam veteran.  

(v) Victims of Crime Act.  Amounts received as 
compensation under the Victims of Crime Act of 
1984 unless the total amount of assistance 
received from all federally funded programs is 
sufficient to fully compensate the claimant for 
losses suffered as a result of the crime.  

(w) Medicare Prescription Drug Discount Card and 
Transitional Assistance Program.  The payments 
received under the Medicare transitional 
assistance program and any savings associated 
with the Medicare prescription drug discount 
card.

38 C.F.R. § 3.272 (2004).  

The Court has also determined that further procedural 
development is necessary in this case so as to ensure 
compliance with the VCAA which became law in November 2000 
and is now codified in part at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.159, 3.326 
(2004).  Such has been interpreted by various Federal courts.  
See Pelegrini v. Principi, 18 Vet.App.112 (2004); Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the RO/AMC must notify the 
veteran of what information and evidence 
are still needed to substantiate his 
claim that his award of VA nonservice-
connected improved pension benefits was 
improperly reduced as of January 1, 1998.  
Such notice must include full citation to 
the provisions of 38 U.S.C.A. § 1503 and 
38 C.F.R. § 3.272.  The veteran must also 
be notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that he has in his 
possession, and that, if requested, VA 
will assist him in obtaining pertinent 
records or other evidence, provided that 
he furnishes sufficient, identifying 
information and authorization.  

2.  The AMC/RO must request in writing 
that the veteran identify all expenses or 
exclusions from his countable income for 
VA purposes for each annualized 12-month 
period from January 1998 to April 2001.  
The AMC/RO must request that the veteran 
furnish documentary evidence of the 
existence of each such expense or 
exclusion and the payment of each and 
every expense, through copies of bills, 
invoices, cancelled checks, credit card 
receipts, etc.  

3.  Upon receipt of such data, the RO/AMC 
must ascertain in writing whether any 
verified expense or exclusion during each 
12-month annualized period from January 
1998 to April 2001 reduces the veteran's 
countable income for VA purposes for any 
such 12-month period and whether the 
amount of the overpayment of VA pension 
currently charged against the veteran's 
account is reduced.  See 38 C.F.R. 
§§ 3.660, 3.661 (2004).  

4.  Lastly, the claim as to the issue of 
the propriety of the reduction of VA 
improved nonservice-connected disability 
pension benefits, effective from January 
1, 1998, must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO/AMC.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

